DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to an antidandruff composition, comprising: about 0.1 to about 1% by weight of a natural oil containing a mixture of C12 and C14 alkyl groups; about 6% by weight of a non-ionic surfactant having at least 16 carbon atoms; about 2% by weight of an antidandruff agent; about 1.5% by weight of a cationic surfactant; about 1.5% by weight of a quaternary ammonium salt; and at least 75% by weight of water., classified in CPC A61Q 5/006 {Antidandruff preparations}.
II. Claims 17-19, drawn to a, classified in CPC A61k 8/922 {Composition of vegetable origin}.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the an antidandruff composition can be made by any of previously known method. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Krista Kostiew on March 15 a provisional election was made to prosecute the invention of Group I (claims 1-16).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Guimaraes et al. (WO 2019113656 A1, published June 20, 2019) (“Guimaraes” hereunder) in view of Takahashi et al. (WO 2014124075 A1, published August 14, 2014) (“Takahashi” hereunder). 
Guimaraes discloses a leave on hair cosmetic composition for controlling frizz, the composition comprising:
about 0.8-5 wt %, preferably from about 1-2 wt % of a vegetable oil;
about 3-7 wt %, preferably from about 4.2-6 wt % of a fatty alcohol;
about 0.35-5 wt %, preferably from about 0.7 – 2.5 % of at least two cationic surfactants; and
0.9-1.5 wt %, preferably from about 1 – 1.2 wt % of a cationic polymer such as quaternary ammonium salts.
Guimaraes fails to specifically disclose an antidandruff agent. 
Takahashi teaches a hair care composition comprising antidandruff agents. The reference teaches an aqueous composition comprising cationic surfactants including quaternized ammonium salts, fatty alcohols including cetyl alcohol (C16) and stearyl alcohol (C18) and zinc pyrithione about 0.1 – about 2 wt %.  See p. 4-5; Examples.  The composition is said to provide improved hair conditioning benefits such as reduced friction on dry hair and antidandruff effects.  See p. 10-12.  
It would have been obvious to one of ordinary skill in the art before the time of filing the present application to modify the teachings of Guimaraes and incorporate to the composition an antidandruff agent as motivate by Takahashi. The skilled artisan would have been motivated to do so as 1) both references are directed to leave-on hair conditioning compositions and 2) Takahashi teaches a multi-functioning product which softens and moisturizes hair as well as provide antidandruff effects.  Since the 

Regarding claim 2, the natural oils of the instant claims are disclosed on Guimaraes, p. 5-7.  
Regarding claims 3, 5 and 7, using a mixture of cetyl alcohol (C16) and stearyl alcohol (C18) (30/70) or (50/50) ratio is suggested.  See p. 8; Examples. 
Regarding claims 4 and 6, although Guimaraes does not specifically disclose the presently claimed ratio of the cetyl alcohol and stearyl alcohol, it is well settled in patent law that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.")  In this case, the presently ratios of 25/75 and 35/65 are close to the disclosed ratio of 30/70; the mixture of the fatty alcohols (C16/C18) of such ratios and the disclosed cetearyl alcohol 
Regarding claim 8, zinc pyrithione as the antidandruff agent is disclosed in Takahashi. 
Regarding claim 10, cationic surfactants such as cetyl trimethylammonium chloride are useful to make the Guimaraes composition.  See p. 9. 
Regarding claim 11, quaternary ammonium salts such as cetrimonium chloride are also disclosed in Guimaraes, p. 9.  
Regarding claims 12 and 13, Guimaraes teaches that disodium EDTA is used in commercial products, see Example 7; Takahashi teaches that disodium EDTA is used as a sequestering agent.  See 15, Additional Components. 
Regarding claims 14 and 15, Guimaraes teaches using preserving agents such as sodium benzoate.  See p. 10, lines 23-25.  
Regarding claim 16, Guimaraes teaches using coconut oil in the example formulations.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Guimaraes and Takahashi as applied to claims 1-8 and 10-16 as above, and further in view of Amjad et al. (US 20030228272 A1, December 11, 2003) (“Amjad” hereunder). 
Takahashi fails to teach salicylic acid. 
Amjad teaches an antidandruff conditioning shampoo comprising a natural oil, a cleansing surfactant, a water-insoluble antidandruff and/or anti-itching agent, a 
It is well settled in patent law that substituting art-recognized functional equivalents is prima facie obvious.  See MPEP 2144.06 II. In this case, since Amjad establishes that zinc pyrithione and salicylic acid are well-known anti-dandruff agent useful in hair care products, substituting one for the other to make an antidandruff composition would have been prima facie obvious.  


Conclusion
No claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20040170712 A1 teaches that jojoba oil and salicylic acid are used in treatment of dandruff as well as excessive secretion of sebum, psoriasis, acne, etc.  See [0017].  The reference teaches an ointment preparation containing 2-50 % of jojoba oil and 2 wt % of salicylic acid.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/           Primary Examiner, Art Unit 1617